Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending.

Election/Restrictions
Claims 3-5, 7, 8, 11, 12, 16, 17, 18, 20, 21 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Applicant's election without traverse, the compound 4-[3-(cyanomethyl)-3-(3',5'- dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1- methylethyl]benzamide as the compound which inhibits JAK1 and/or JAK2 in claim 1, and anti-TNF-alpha agent adalimumab as the additional agent in the reply filed on 01/06/2021 is herein acknowledged. The requirement is made FINAL.
Claims 1, 2, 6, 9, 10, 13-15, 19, 22-24 are examined herein on the merits so far as they read on the elected species. 


Claim Objections
Claims 3-5, 7, 8, 11, 12, 16, 17, 18, 20, 21 are objected to because of the following informalities: Claims 25-30 are drawn to non-elected subject matter. Claims 3-5, 7, 8, 11, . Appropriate correction is required.

Claim Objections
Claims 1, 2, 6, 13-15, 19, 22-24 are objected to because of the following informalities:  Claim 1, pages 67, lines 9-11 recite “acetonitrile {trans-3 -(4- {[4-({ [(2S)-2-hydrox;
ypropyl] amino} methyl)-6-(trifluoromethyl)pyridin-2-yl] oxy}piperidin-1-yl)-1-[4-(7H-pyrrolo [2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl] cyclobutyl} acetonitrile;”. 
It should recite “acetonitrile;
 {trans-3-(4- {[4-({ [(2S)-2-hydroxypropyl] amino} methyl)-6-(trifluoromethyl)pyridin-2-yl] oxy}piperidin-1-yl)-1-[4-(7H-pyrrolo [2,3-d]pyrimidin-4-yl)-1 H-pyrazol-1-yl] cyclobutyl} acetonitrile;”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 2, 6, 9, 10, 13, 22, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0343030, PTO-892), in view of Kim et al. (WO 2017/143014 A1 , PTO-892).
Li et al. teaches that compounds of Formula I which includes instant compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof (see paras [0208]; Example 7, page 30; claim 40; see para [0220] for phosphoric acid salt, Example 14, claim 41) inhibit the activity of Janus kinase (JAK). Li et al. teaches treating diseases related to the activity of Janus kinase (JAK) such as inflammatory disorders, autoimmune disorders and other diseases administering the compounds therein. See abstract; claims 43, 44, 45-49. Inhibition of JAK may benefit patients 
Li et al. does not teach treating hidradenitis suppurativa comprising administering the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof such as phosphoric acid salt.
Kim teaches treating pruritus in a subject in need thereof comprising administering a therapeutically effective amount of a JAK inhibitor. See abstract; claims 1-3. It is taught that JAK1 inhibitors relieve chronic itch. See page 12, lines 13-18. It is taught that pruritus can be due to disease such as Hidradenitis suppurativa. See claim 19, 20; page 6, bottom para; page 6, line 22. Kim teaches the use of ruxolitinib in the treatment of pruritus of various origin; Hidradenitis suppurativa is mentioned as one possible source of pruritus. See claim 9, 19.

It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of the 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to be administered to a patient. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to be administered to a patient, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
"When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 
Regarding the recitation in claim 24, it is pointed out that the combination of references render obvious to administer an effective amount of the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to a patient suffering from hidradenitis suppurativa, and administration of the compound will result in 10%, 20%...or 50% improvement in HiS Clinical Response, since it is the property/result of the compound on administration.

2) Claims 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0343030, PTO-892), in view of Kim (WO 2017/143014 A1, PTO-892) as applied to claims 1, 2, 6, 9, 10, 13, 22, 23, 24 above, and further in view of Kimball et al. (N ENGL J MED 375, 2016, 422-434, PTO-892).
Li et al., and Kim are applied as discussed above.
The combination of references do not teach administration of adalimumab as additional therapeutic agent for treating hidradenitis suppurativa.
Kimball et al. teaches that hidradenitis suppurativa is a painful, chronic inflammatory skin disease. See under BACKGROUND, page 422. It is taught that adalimumbab is currently approved for the treatment of a wide range of inflammatory 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer adalimumbab in combination with the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to a patient suffering from hidradenitis suppurativa.  One of ordinary skill in the art would have been motivated to administer adalimumbab in combination with the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide with reasonable expectation of treating hidradenitis suppurativa with at least additive therapeutic effects because Kimball et al. teaches that adalimumbab is currently approved for the treatment of a wide range of inflammatory diseases including moderate-to-severe hidradenitis suppurativa.


3) Claims 1, 2, 6, 9, 10, 13, 14, 15, 19, 22, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0343030, PTO-892), further in view of Kimball et al. (N ENGL J MED 375, 2016, 422-434, PTO-892).
Li et al. teaches that compounds of Formula I which includes instant compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof (see paras [0208]; Example 7, page 30; claim 40; see para [0220] for phosphoric acid salt, Example 14, claim 41) inhibit the activity of Janus kinase (JAK). Li et al. teaches 
Li et al. does not teach treating hidradenitis suppurativa comprising administering the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof such as phosphoric acid salt.
Li et al. do not teach administration of adalimumab as additional therapeutic agent for treating hidradenitis suppurativa.
Kimbell et al. teaches that hidradenitis suppurativa is a painful, chronic inflammatory skin disease. See under BACKGROUND, page 422. It is taught that 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof such as phosphoric acid salt to a patient suffering from hidradenitis suppurativa because 1) Li et al. teaches that instant compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof such as phosphoric acid salt inhibit the activity of Janus kinase (JAK1); Li et al. teaches treating diseases related to the activity of JAK such as inflammatory disorders, autoimmune disorders and other diseases administering the compounds therein; Li et al. teaches diseases such as psoriasis, diseases involving hyperactive inflammatory response (e.g., eczema), skin rash, skin irritation or contact dermatitis, and skin sensitization, 2) Kimbell et al. teaches that hidradenitis suppurativa is a painful, chronic inflammatory skin disease. One of ordinary skill in the art would have been motivated to administer an effective amount of the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide or a pharmaceutically acceptable salt thereof such as phosphoric acid salt to a patient suffering from hidradenitis suppurativa with reasonable expectation of success of treating inflammation in a subject suffering from hidradenitis suppurativa, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer adalimumbab in combination with the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to a patient suffering from hidradenitis suppurativa.  One of ordinary skill in the art would have been motivated to administer adalimumbab in combination with the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide with reasonable expectation of treating hidradenitis suppurativa with at least additive therapeutic effects because Kimball et al. teaches that adalimumbab is currently approved for the treatment of a wide range of inflammatory diseases including moderate-to-severe hidradenitis suppurativa.
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of the 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to be administered to a patient. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-
The determination of the optimum ranges for the presently claimed active agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
"When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Regarding the recitation in claim 24, it is pointed out that the combination of references render obvious to administer an effective amount of the compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-l-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide to a patient suffering from hidradenitis suppurativa, and administration of the said compound will result in 10%, 20%...or 50% improvement in HiS Clinical Response, since it is the property/result of the compound on administration.

Prior Art made of Record:

WO2015191677A1 or US 10479803, Li et al.…teaches instant species as selective JAK1 inhibitor which is selective over JAK2 or JAK3; Table 1, page 52; topical compositions for other indications such as psoriasis taught (page 69); further comprises JAK1 inhibitor for treating diseases;
WO2015157257A1: Treatment of B-cell malignancies by a combination JAK and PI3K inhibitor; instant species as JAK1 inhibitor; page 9, Table 1; topical compositions for other indications such as psoriasis taught (page 35);
US 2014/0343030 (used) or WO2014186706.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIKE SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627